— In a proceeding pursuant to CPLR article 75 in which the petitioner sought to confirm an arbitrator’s award and the appellant sought to vacate the award, the appeal is from a judgment of the Supreme Court, Nassau County (Kutner, J.), entered December 20, 1985, which confirmed the award.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellant filed a grievance under his collective bargaining agreement when his position as parking field supervisor for the Incorporated Village of Valley Stream was abolished. At an arbitration hearing, the appellant claimed that his seniority rights under the contract and his rights as a veteran under the Civil Service Law had been violated. The arbitrator determinated that the appellant did not have seniority over other employees in the same department and that his position had been abolished in good faith for economic reasons. Since the arbitration award was neither irrational nor violative of any public policy, the decision to confirm the award was proper (see, Matter of Diaz v Pilgrim State Psychiatric Center, 62 NY2d 693). The appellant failed to present any ground under CPLR 7511 to vacate the award. Niehoff, J. P., Rubin, Eiber and Kunzeman, JJ., concur.